Order entered May 23, 1933, reversed and the motion granted on the ground that a question of fact is presented as to the issue of the existence of the contract for arbitration. Order entered September 8, 1933, granting motion to confirm award, and the judgment thereupon entered, reversed with costs, and the motion to confirm denied. Settle order on notice including a provision that the questions be placed at the head of the ready calendar for AprE 2, 1934. Present — Finch, P. J., MerreE, Townley, Glennon and Untermyer, JJ.